Title: From George Washington to James McHenry, 28 January 1796
From: Washington, George
To: McHenry, James


          
            Dear Sir,
            Philadelphia 28th Jan. 1796
          
          Your letters of the 21st & 24th instant have been duly received. The last, in time on tuesday, to give in the nominations of yourself & Mr Chase for the Offices contemplated. The day following they were advised & consented to by the Senate; and the Commissions will be ready for the reception of you both on your arrival in this City. of this be so good as to inform Mr Chase; and, if he is still at Baltimore, to remind him, that monday next is the

day appointed for the sitting of the Supreme Court; and without him, there is no certainty of a sufficient number of Judges to constitute it.
          For the reasons assigned in my last to you, and which press more & more every day, I shall look anxiously for your arrival—Always & affectly I am—Yours
          
            Go: Washington
          
        